In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Standards and Appeals of the City of New York, dated July 26, 1994, which, after a hearing, affirmed a determination by the Borough Superintendent of the Department of Buildings of the City of New York, dated October 18, 1993, revoking, inter alia, a building permit issued to the petitioners for premises located at 544 Main Street, Staten Island, New York, the petitioners appeal from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), entered April 11, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the respondents’ decision to revoke a permit previously issued on property owned by the petitioner Raritan Development Corp. had a rational basis and was supported by the legislative history of Zoning Resolution § 12-10 (see, Appelbaum v Deutsch, 66 NY2d 975, 977).
The respondents did not engage in discrimination by revoking the permit and denying a certificate of occupancy on the property at issue which was not substantially completed, while granting certificates of occupancy on other properties which *726were substantially completed at the time of the determination (see, Matter of Cowan v Kern, 41 NY2d 591, 595-596). Mangano, P. J., Miller, Ritter and Altman, JJ., concur.